Case 08-20546               Doc 518         Filed 03/17/19 Entered 03/17/19 22:28:16          Desc Imaged
                                           Certificate of Notice Page 1 of 12

                                           UNITED STATES BANKRUPTCY COURT
                                                   DISTRICT OF UTAH
                                                SALT LAKE CITY DIVISION

     In Re:                                             §
                                                        §
     Kenneth C. Tebbs                                   §     Case No. 08-20546
                                                        §
                         Debtor                         §

                                       NOTICE OF TRUSTEE’S FINAL REPORT AND
                                         APPLICATIONS FOR COMPENSATION
                                           AND DEADLINE TO OBJECT (NFR)

              Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that ELIZABETH
     ROSE LOVERIDGE, TRUSTEE, trustee of the above styled estate, has filed a Final Report and the
     trustee and the trustee’s professionals have filed final fee applications, which are summarized in the
     attached Summary of Trustee's Final Report and Applications for Compensation.

             The complete Final Report and all applications for compensation are available for inspection at
     the Office of the Clerk, at the following address:
                                    350 South Main Street
                                    #301
                                    Salt Lake City, UT 84101
              Any person wishing to object to any fee application that has not already been approved or
     to the Final Report, must file a written objection no later than April 8, 2019 serve a copy of the
     objections upon the trustee, any party whose application is being challenged and the United
     States Trustee. A hearing on the fee applications and any objection to the Final Report will be
     held on Wednesday, the 17th day of April, 2019 at 10:30 a.m., in Courtroom 369, Frank E. Moss
     U.S. Courthouse, 350 South Main Street, Salt Lake City, Utah 84101. Pursuant to L.R. 2002-1
     (b), in the absence of a timely filed objection the hearing may be stricken and the relief requested
     may be granted without a hearing. Upon entry of an order on the fee applications, the trustee may
     pay dividends pursuant to FRBP 3009 without further order from the court.

     Dated:             03/14/2019                          By: Renee Christensen
                                                                 Paralegal to Elizabeth R. Loveridge, Ch 7
                                                                                   Trustee


     Elizabeth Rose Loveridge, Trustee
     102 S. 200 E. Ste 800
     Salt Lake City, UT 84111




UST Form 101-7-NFR (10/1/2010) (Page: 1)
Case 08-20546                     Doc 518         Filed 03/17/19 Entered 03/17/19 22:28:16                                           Desc Imaged
                                                 Certificate of Notice Page 2 of 12


                                               UNITED STATES BANKRUPTCY COURT
                                                       DISTRICT OF UTAH
                                                    SALT LAKE CITY DIVISION


      In Re:                                                                §
                                                                            §
      Kenneth C. Tebbs                                                      §           Case No. 08-20546
                                                                            §
                               Debtor                                       §

                                               SUMMARY OF TRUSTEE'S FINAL REPORT
                                               AND APPLICATIONS FOR COMPENSATION


                     The Final Report shows receipts of                                                                $                   189,876.56
                     and approved disbursements of                                                                     $                   112,382.45
                                                              1
                     leaving a balance on hand of                                                                      $                     77,494.11


                   Claims of secured creditors will be paid as follows:

                                                                                   Allowed                  Interim
                                                                                   Amount of                Payment to               Proposed
       Claim No. Claimant                                   Claim Asserted         Claim                    Date                     Payment
                           ARMAND AND
       1                   TERRYL GLICK                 $          48,760.00 $            48,760.00 $                       0.00 $                   0.00
                           AMERICAN
                           PENSION
       19                  SERVICES                     $         600,000.00 $           600,000.00 $                       0.00 $                   0.00
                           SUSANN SMITH
                           AND MARY
       35                  HARDY                        $         100,000.00 $           100,000.00 $                       0.00 $                   0.00
                           BOYDE AND
       43                  LARAE WITHERS $                        145,000.00 $           145,000.00 $                       0.00 $                   0.00
                           LARAE K
       44                  WITHERS IRA                  $          13,900.00 $            13,900.00 $                       0.00 $                   0.00
                           BOYD J
    45       WITHERS
____________________                                    $          70,000.00 $            70,000.00 $                       0.00 $                   0.00
           1
               The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
Case 08-20546               Doc 518         Filed 03/17/19 Entered 03/17/19 22:28:16                Desc Imaged
                                           Certificate of Notice Page 3 of 12
                                                                 Allowed        Interim
                                                                 Amount of      Payment to            Proposed
      Claim No. Claimant                       Claim Asserted    Claim          Date                  Payment
                     BOYDE AND
      46             LARAE WITHERS $              200,000.00 $      200,000.00 $             0.00 $              0.00
                Total to be paid to secured creditors                                  $                         0.00
                Remaining Balance                                                      $                  77,494.11


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                             Interim Payment     Proposed
                        Reason/Applicant                  Total Requested    to Date             Payment
      Trustee Fees: Elizabeth Rose Loveridge             $        12,743.83 $              0.00 $         12,743.83
      Trustee Expenses: Elizabeth Rose Loveridge $                   582.13 $              0.00 $            582.13
      Attorney for Trustee Fees: WOODBURY &
      KESLER, P.C.                          $                     80,866.00 $      80,866.00 $                   0.00
      Accountant for Trustee Fees: BARBARA
      M. SMITH ACCOUNTING, INC.                          $        19,228.50 $      14,432.50 $             4,796.00
      Charges: CLERK, U.S. BANKRUPTCY
      COURT                                              $         6,500.00 $              0.00 $          6,500.00
      Other: WOODBURY & KESLER, P.C.                     $         3,140.45 $        3,140.45 $                  0.00
                Total to be paid for chapter 7 administrative expenses                 $                  24,621.96
                Remaining Balance                                                      $                  52,872.15


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                                NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                                NONE




UST Form 101-7-NFR (10/1/2010) (Page: 3)
Case 08-20546               Doc 518         Filed 03/17/19 Entered 03/17/19 22:28:16             Desc Imaged
                                           Certificate of Notice Page 4 of 12
             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 8,438,805.93 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 0.6 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payment to
     Claim No.          Claimant                       of Claim             Date               Proposed Payment
                        JAY AND MELANIE
     2                  NEWBOLD                    $        170,000.00 $                0.00 $         1,065.11
                        ECLIPSE ASSET
     5                  CONSULTING                 $        295,342.47 $                0.00 $         1,850.43
     6                  KATHRYN ROWLEY             $        200,000.00 $                0.00 $         1,253.07
                        INTERNAL REVENUE
     7                  SERVICE          $                   17,772.26 $                0.00 $           111.35
                        CHRISTOPHER A.
     8                  RUSSELL                    $       2,408,013.42 $               0.00 $        15,087.07
                        ECAST SETTLEMENT
                        CORPORATION
     13                 ASSIGN           $                     1,535.51 $               0.00 $              9.62
                        EXPRESS RECOVERY,
     15                 INC.              $                    1,243.51 $               0.00 $              7.79
                        ROCKY MOUNTAIN
     20                 POWER                      $           2,172.26 $               0.00 $             13.61
     21                 QUESTAR GAS                $           1,253.38 $               0.00 $              7.85
     25                 HENRY BARLOW               $       2,052,513.00 $               0.00 $        12,859.73
                        DAVID P. JOHNSON
     27                 AND E. KATHLEEN JO $               1,651,654.58 $               0.00 $        10,348.21
                        PAUL H.
     29                 BURNINGHAM                 $        319,739.73 $                0.00 $         2,003.28
     32                 DAVID RUFF                 $        483,051.12 $                0.00 $         3,026.49
                        UTAH MORTGAGE
     34                 ALLIANCE                   $         96,562.50 $                0.00 $           605.00
     37                 VERIZON WIRELESS           $           2,403.33 $               0.00 $             15.06
                        NICHOLAS J &
     38                 MIGNON BONINO              $        174,349.93 $                0.00 $         1,092.36




UST Form 101-7-NFR (10/1/2010) (Page: 4)
Case 08-20546               Doc 518         Filed 03/17/19 Entered 03/17/19 22:28:16             Desc Imaged
                                           Certificate of Notice Page 5 of 12
                                                       Allowed Amount       Interim Payment to
     Claim No.          Claimant                       of Claim             Date               Proposed Payment
                        JERRY GOMEZ
                        AND/OR JULIE
     40                 GOMEZ                      $        174,349.93 $                0.00 $         1,092.36
                        SPENCER C. &
     41                 ROBYN G. PARK              $        100,958.28 $                0.00 $           632.54
                        MICHELLE & JARED
     42                 T. NELSON                  $        285,890.72 $                0.00 $         1,791.22
                Total to be paid to timely general unsecured creditors                   $            52,872.15
                Remaining Balance                                                        $                 0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 169,465.61 have been allowed
     and will be paid pro rata only after all allowed administrative, priority and timely filed general
     (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0
     percent, plus interest (if applicable).

                 Tardily filed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payment to
     Claim No.          Claimant                       of Claim             Date               Proposed Payment
                        RICHARD D. & KORI
     47                 MCINTYRE                   $         45,000.00 $                0.00 $             0.00
                        DAMION RODEBACK
                        AND BROOKE
     48                 RODEBACK        $                   120,000.00 $                0.00 $             0.00
     49                 RIVERTON CITY              $           1,922.66 $               0.00 $             0.00
                        ECAST SETTLEMENT
     50                 CORP,ASSIGNEE OF H $                   2,542.95 $               0.00 $             0.00
                Total to be paid to tardy general unsecured creditors                    $                 0.00
                Remaining Balance                                                        $                 0.00


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:




UST Form 101-7-NFR (10/1/2010) (Page: 5)
Case 08-20546               Doc 518         Filed 03/17/19 Entered 03/17/19 22:28:16          Desc Imaged
                                           Certificate of Notice Page 6 of 12

                                                              NONE


                                                  Prepared By: Renee Christensen
                                                                   Paralegal to Elizabeth R. Loveridge, Ch 7
                                                                                     Trustee


     Elizabeth Rose Loveridge, Trustee
     102 S. 200 E. Ste 800
     Salt Lake City, UT 84111


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 6)
       Case 08-20546        Doc 518    Filed 03/17/19 Entered 03/17/19 22:28:16              Desc Imaged
                                      Certificate of Notice Page 7 of 12
                                      United States Bankruptcy Court
                                            District of Utah
In re:                                                                                  Case No. 08-20546-RKM
Kenneth C. Tebbs                                                                        Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 1088-2           User: lmg                    Page 1 of 6                   Date Rcvd: Mar 15, 2019
                               Form ID: pdftrfnl            Total Noticed: 174

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 17, 2019.
db             +Kenneth C. Tebbs,    2858 West 15250 South,     Bluffdale, UT 84065-5061
aty            +Allen R. Perl,    Perl & Goodsnyder, Ltd.,     14 North Peoria Street, Suite2-C,
                 Chicago, IL 60607-2644
aty             Woodbury & Kesler, P.C.,     265 East 100 South,    Suite 300,    P.O. Box 3358,
                 Salt Lake City, UT 84110-3358
acc            +Barbara M. Smith,    P.O. Box 957,    Centerville, UT 84014-0957
cr             +Christopher Russell,    c/o Jeffrey Weston Shields,     Jones Waldo Holbrook McDonough PC,
                 170 South Main Street,     Suite 1500,    Salt Lake City, UT 84101-1644
cr             +David Ruff,    11232 North 5600 West,     Highland, UT 84003-9078
cr             +Henry Barlow,    c/o Jeffrey Weston Shields,     Jones Waldo Holbrook & McDonough PC,
                 170 South Main Street,     Suite 1500,    Salt Lake City, UT 84101-1644
cr             +Patrick A. Stevanus,    745 East Knoll Court,     Draper, UT 84020-7661
cr             +Paul H. Burningham,    c/o J.D. Milliner & Associate, P.C.,      1240 E 2100 S,   Suite 100,
                 Salt Lake City, UT 84106-2828
5993044        +3X Specialties,    aka Todd Bogh),    9813 North 5920 West,     Highland, UT 84003-3734
5993045        +Adam Alder,    1517 Lindsey Marie Drive,     Riverton, UT 84065-4010
5993048        +Al McInnes,    10185 South Chattel Circle,     South Jordan, UT 84095-9036
5993049        +Alan Nissen,    6806 Blackwood St.,     Riverside, CA 92506-6256
5993050        +Alex Short,    2655 W 15090 South,    Riverton, UT 84065-5075
5993052        +American Express,    PO Box 981537,     El Paso, TX 79998-1537
5993053        +Ardean & Wayne Janssen,     2051 E Murray Holladay Rd,    Salt Lake City, UT 84117-5145
5956085        +Armand and Terryl Glick,     1927 West Betula Drive,    Riverton, UT 84065-3158
5993055         Attorney General’s Office,     University Hospital Collections,     P.O. Box 510511,
                 Salt Lake City, UT 84151-0511
6826028        +Boyd J Withers,    266 Nez Perce Ave,     Rexburg ID 83440-2265
5993056        +Boyde and LaRae Withers,     266 Nez Perce Ave,    Rexburg ID 83440-2265
5993060        +Bryce Smith,    613 Sierra Circle,    Alpine, UT 84004-2511
5993061        +Cam Miller,    1020 West 200 North,     Logan, UT 84321-8255
5993065        +Chad Olsen,    3654 West 12280 South,     Riverton, UT 84065-7603
5993067        +Chandler Leetzow,    Po Box 696,    Providence, UT 84332-0696
5957591        +Chip & Traci Nielsen,    2223 Statehood Drive,     Bluffdale, UT 84065-3060
5993069         Chris A. Beverly,    8575 Mardi Gras Ln.,     West Jordan, UT 84088-2763
5993070        +Christopher A. Russell,     Vincent C Rampton,    Jones Waldo Holbrook & McDonough PC,
                 170 South Main Street, Ste 1500,     SLC, UT 84101-1644
5993071         Christopher Ted & Courtney Stosich,      3107 Emery Forest Ln,    Riverton, UT 84065-2313
5993072         Citibank CBSD NA,    PO Box 6241,    Sioux Falls, SD 57117-6241
5993073        +Clarke S. & Sharron T. Rushton,     AKA Clark S Rushton Family Trust,
                 12273 South Ore Cart Way #B,     Herriman, UT 84096-1684
5993075        +Cody L. & Angie M. Anderson,     14431 South Long Ridge Drive,     Herriman, UT 84096-3465
5993077        +Corey Bingham,    344 W 300 South,    Providence, UT 84332-9787
5993079        +Cottonwood Assets,    6795 Cottonwood St.,     Midvale, UT 84047-1054
5993080        +Countrywide,    450 American St.,    Simi Valley, CA 93065-6285
5993081       #+Coy J. & Dennis P. Barrett,     1893 Grassy Knoll Ct,    Riverton, UT 84065-4032
5993082         Craig G. Andrus,    12586 Majestic Hill Ct.,     Herriman, UT 84096-1927
5993083        +Curtis Taylor,    2735 North Sunset Way,     Lehi, UT 84043-5832
5993084        +Damion Rodeback and Brooke Rodeback,      3353 West 10235 South,    South Jordan, UT 84095-8186
5993085        +Dave Johnson,    251 Greenwood Ave.,     Midvale, UT 84047-2643
5993086        +David Carr and Leslie Carr,     3523 W. 10305 S.,    South Jordan, UT 84095-8213
5993087        +David P. Johnson,    c/o J.D. MILLINER, PLLC,     1240 E. 2100 So., Suite 100,
                 Salt Lake City, Utah 84106-2828
5993088        +David P. Johnson and E. Kathleen Johnson,      251 East 7500 South,    Midvale, Utah 84047-2643
5993089        +David Ruff,    c/o Chris Schmutz,    533 West 2600 South #200,     Bountiful, UT 84010-7745
5993090       #+Dee & Nancy Harwood,    250 N Tee Loop,     Washington, UT 84780-8429
5993091        +Destry and Stacie Lovato,     5356 Hidden Rose Circle,    Herriman, UT 84096-6380
5993095        +Douglas Nelson,    PO Box 3745,    Logan, UT 84323-3745
5993097         Dustin D & Tonya K Forbush,     2508 W 14200th S,    Riverton, UT 84065-5333
5992392        +Eclipse Asset Consulting,     James W. Anderson Esq,,    Miller Guymon,    165 South Regent Street,
                 Salt Lake City UT 84111-1903
5993098         Emergency Physicians Intergrated Care,      P.O. Box 96398,    Oklahoma City, OK 73143-6398
5993100        +Gail Andrus,    8919 South 3020 West,     West Jordan, UT 84088-9651
5993102         Gary D. Jr. & Sandra P. Pierce,     15257 S. 2765th W.,     Riverton, UT 84065-5076
5993103        +Gary Don Pierce,    Leading Edge Construction,     Matt C Osborne,
                 11576 South State Street Bldg 204,      Draper UT 84020-7116
5993105        +Gary W & Leticia J Leany,     8988 S. 3020 W.,    West Jordan, UT 84088-9650
5993109        +George W. Pratt,    Jones Waldo Holbrook & McDonough,     170 South Main Street, Suite 1500,
                 Salt Lake City, UT 84101-1644
5993110        +Greg Terry,    2188 East Country Oak Dr,     Layton, UT 84040-7890
5993117        +HSBC Bank,    PO Box 5253,    Carol Stream, IL 60197-5253
5993118        +HSBC Best Buy,    PO Box 15221,    Wilmington, DE 19850-5221
5993112        +Harbor Capital Partners,     7659 South Main Street,    Midvale, UT 84047-7107
5993113        +Henry Barlow,    C/O Vincent C Rampton,     Jones Waldo Holbrook & McDonough,
                 170 South Main Ste 1500,     Salt Lake City UT 84101-1644
5993115        +Homecomings Financial,     2711 North Haskell,    Dallas, TX 75204-2915
5993119        +Intermountain Healthcare,     PO Box 27808,    SLC, UT 84127-0808
5993120        +Ira Sorensen & Pete Shelton,     12553 Heritage Hill Ct,     Herriman, UT 84096-3515
          Case 08-20546    Doc 518     Filed 03/17/19 Entered 03/17/19 22:28:16              Desc Imaged
                                      Certificate of Notice Page 8 of 12


District/off: 1088-2          User: lmg                    Page 2 of 6                    Date Rcvd: Mar 15, 2019
                              Form ID: pdftrfnl            Total Noticed: 174


5993121        +J. David Milliner, Esq.,     J.D. MILLINER, PLLC,    2150 So. 1300 E., Suite 500,
                 Salt Lake City, Utah 84106-4375
6796289        +JP Tile and Masonry,    2680 West 15090 South,     Bluffdale, UT 84065-5075
5993122        +Jack Marsh,    3252 W. Lewiston Cricle,    South Jordan, UT 84095-8729
5993124        +Jaren W. Tame & Pam Tame,     3433 West Millville Street,    South Jordan, UT 84095-3350
5956093        +Jay and Melanie Newbold,     1882 West Betula Drive,    Riverton, UT 84065-3155
5993129        +Jeff Sweeney,    P.O. Box 247,    Santa Clara UT 84765-0247
5993131        +Jerry Gomez and/or Julie Gomez,     Matt C Osborne,    11576 South State Street Bldg 204,
                 Draper UT 84020-7116
6033333        +Jim & Shannon Glaittli,    14025 South Deer Haven Cove,     Bluffdale UT 84065-5540
5993132        +Jim Gliattli,    14025 South Deer Haven Cove,     Riverton, UT 84065-5540
5993133        +John Henry,    2680 West 15090 South,    Riverton, UT 84065-5075
5993137        +Justin Hardy,    6194 W. Freedom Hill Way,     Herriman, UT 84096-6965
5993138         Justyn Tebbs,    1582 East 6765 South,    Salt Lake City, UT 84121
6033332        +Karen Reilley,    4085 West Juniper Hills Drive,     South Jordan UT 84009-4037
5957789         Katherine R Syme,    6256 Gold Medal Dr. Apt B316,     West Jordan, UT 84084-7010
5993142        +Kathryn Rowley,    151 Springhill Drive,    North Salt Lake, UT 84054-1718
5993143        +Keith Short,    2655 W 15090 So,    Riverton, UT 84065-5075
5993144        +Kelley Munger,    29 Wanderwood Way,    Sandy, UT 84092-4866
5993145        +Kelly W & Jennifer Buchanan,     1363 S Indian Knolls Dr,    Washington, UT 84780-2257
5993146        +Kenneth L & Rhonda T Palmer,     10263 Temple View Dr.,    South Jordan, UT 84095-4406
5993147         Kent S & Lesa Argyle,    13987 White Tail Cv.,     Riverton, UT 84065-5522
5993148        +Kirk D & Jennifer Cannon,     13522 Linda Marie Ln,    Riverton, UT 84065-6145
5993149        +Kirk Leetzow,    PO Box 696,    Providence, UT 84332-0696
5993150         Kristel & Tim Gough,    792 W 11560th S,    Draper, UT 84020-9474
5993151        +L&L Drywall,    8988 South 3020 West,    West Jordan, UT 84088-9650
6826021        +LaRae K Withers IRA,    266 Nez Perce Ave,     Rexburg ID 83440-2265
6803009        +Lakeridge Management LLC,     3433 Millville St.,    South Jordan, UT 84095-3350
5993153         Larry G. & Carol Short,    2234 Autumn Farm Dr.,     South Jordan, UT 84095-8437
5993155        +Leading Edge Construction,     15257 S 2765th W,    Riverton, UT 84065-5076
5993156        +Loan One, LLC,    1111 Yellowstone Avenue,     Pocatello, ID 83201-4311
5993158        +Luis I. Salazar,    736 North Aberdeen Way,     Saratoga Springs, UT 84045-7006
5993159        +M&B Family Investments,    1184 Jordan River Dr.,     South Jordan, UT 84095-8251
5993160        +Mark, Tig & Jeff Peterson,     1247 Moyle Drive,    Alpine, UT 84004-1224
5993162        +Marvin Bogh,    9813 North 5920 West,    Highland, UT 84003-3734
5993163         Matt Greene,    2555 West Silverpoint Way,     Riverton, UT 84065
5993166        +Maxwell Carpets,    PO Box 95707,    South Jordan, UT 84095-0707
5993170        +Meridian Title Company,    64 East 6400 South, Suite 100,     Salt Lake City, UT 84107-5600
5993171         Michael Gore,    6223 Laurel Canyon Dr,    Salt Lake City, UT 84118-9306
5993172        +Michelle & Jared T. Nelson,     Matt C Osborne,    11576 South State Street Bldg 204,
                 Draper UT 84020-7116
5925934        +Millennia Investment Corporation,     6795 South 300 West,    Midvale, UT 84047-1054
5993176        +Nicholas J & Mignon Bonino,     Matt C Osborne,    11576 South State Street Bldg 204,
                 Draper UT 84020-7116
5993178        +NorthStar Funding Group, Inc.,     c/o Roy B. Moore P.C. & Associates,
                 428 E. Winchester St. #140,     Murray, UT 84107-7500
5993177        +Northstar Funding,    9045 South 1300 East,     Sandy, UT 84094-3134
5993180        +Ontogeny, Inc aka Kevin Harris,     3398 W Bear River Rd,    South Jordan, UT 84095-5001
5993181        +Patrick A. Stevanus & Sherry L. Sinclair,      745 East Knoll Court,    Draper, UT 84020-7661
5993183        +Paul & Courtney Belcher,     5359 W. Woodland Drive,    Highland, UT 84003-8701
5993184        +Paul H. Burningham,    c/o Honda Suzuki of Salt Lake,     2354 So. State Street,
                 Salt Lake City, Utah 84115-2755
5993185        +Phil and Monica Spencer,     2888 West 15250 South,    Bluffdale, UT 84065-5061
5993186        +Platinum Funding Corp.,    5965 S Redwood Road, Suite 100,     Taylorsville, UT 84123-6847
5993187        +Questar Gas,    Bankruptcy DNR 244,    1140 West 200 South,    PO Box 3194,
                 Salt Lake City UT 84110-3194
5993188         Quynn M & Ivy N Tebbs,    3062 Durham Woods Way,     Riverton, UT 84065-2308
5993189        +Rachna Eav Grunkemeier,    17325 213th Ave. NE,     Woodinville, WA 98077-7163
5993190        +Rawley L. Nielsen,    1701 Jackson Street #201,     San Francisco, CA 94109-2997
5993192        +Rhett Beecher,    1905 W 4700 S,    Salt Lake City, UT 84129-1105
5993193        +Rich & Keri Nielsen,    1902 Grassy Knoll Court,     Riverton, UT 84065-4018
5993194        +Richard D. & Kori McIntyre,     14368 Fox Creek Dr.,    Herriman, UT 84096-3458
5993197        +Riverton City,    12830 S. Redwood Road,    Riverton, UT 84065-6661
5993198        +Robert Maxwell,    PO Box 95707,    South Jordan, UT 84095-0707
5993199         Robyn & Thomas Larsen,    3061 Emery Forest Ln.,     Riverton, UT 84065-2312
5993200        +Rocky M. Sandstrom,    5791 Shady Stone Dr.,     South Jordan, UT 84009-8089
5993202        +Roy B. & Phyllis D. Moore,     11561 S 1380 E,    Sandy, UT 84092-5380
5993203        +Ryan C. & Jackie A. Beecher,     702 W 1425th N,    Lehi, UT 84043-2310
5993204        +Ryan Maxwell,    12896 South Pony Express Ste 200,     Draper, UT 84020-8330
5993206        +Sallie Rawlings,    29 Wanderwood Way,    Sandy, UT 84092-4866
5993208        +Samuel Burgess and Donna Burgess,     1184 Jordan River Dr.,    South Jordan, UT 84095-8251
5993209        +Scott & Michelle Park,    7223 S. Tico,    West Jordan, UT 84081-3998
5993210        +Scott D. & Janay M. Fortie,     12978 Prairie Hill Cir,    Riverton, UT 84065-6934
5993211        +Scott R. & Sharlynn B. Carter,     4048 Red Tail Dr.,    Riverton, UT 84065-6017
5993212         Sears/CBSD,    8725 W. Sahara Ave.,    The Lakes, NV 89163-7802
5993213        +Security Plus,    PO Box 1060,    West Jordan, UT 84084-7060
5993214        +Seneti Pauni,    1085 N. 400 E.,    Logan, UT 84341-2301
5993217        +Simon Herrmann,    241 Courtney Lane,    Orinda, CA 94563-3630
5993219        +South Valley Sewer District,     874 East 12400 South,    PO Box 908,    Draper, UT 84020-0908
          Case 08-20546     Doc 518    Filed 03/17/19 Entered 03/17/19 22:28:16               Desc Imaged
                                      Certificate of Notice Page 9 of 12


District/off: 1088-2           User: lmg                    Page 3 of 6                   Date Rcvd: Mar 15, 2019
                               Form ID: pdftrfnl            Total Noticed: 174


5993220         +Spencer C. & Robyn G. Park,     Matt C Osborne,    11576 South State Street Bldg 204,
                  Draper UT 84020-7116
5993224         +Taria and Curtis Atkinson,    6074 West 13360 South,     Herriman, UT 84096-8961
5993225          Teona Brodale,    5109 London Bay Dr,    Herriman, UT 84096-1901
5993226         +Teri & Kelly Josie,    12577 S. Heritage Hill Court,     Herriman, UT 84096-3515
5993227         +Terry Bingham,    P.O. Box 276,    Providence, UT 84332-0276
5993228         +Todd Bogh,    9813 North 5920 West,    Highland, UT 84003-3734
5993229         +Todd E. & Lori S. Gray,    12239 S. 2090 W.,     Riverton, UT 84065-3165
5993230         +Todd S. Barfuss,    Osborne & Barnhill, P.C.,     11576 South State Street, Bldg. 204,
                  Draper, UT 84020-7116
5993233         +Trace Brooks,    5526 West Emmeline Drive,    Herriman, UT 84096-1910
5993236         +Travis R. & Nikki Johnson,    2746 W 15250 S,     Riverton, UT 84065-5077
5993237         +Trinity Capital, LLC,    AKA Mark, Tig and Jeff Peterson),     440 East 400 South,
                  Salt Lake City, UT 84111-3004
5993239          Utah Department of Workforce Services,     UI Collection Unit,    PO Box 45288,
                  Salt Lake City, UT 84145-0288
5993240         +Utah Mortgage Alliance,    c/o Cohne, Rappaport & Segal,     257 East 200 South Ste 700,
                  SLC, UT 84111-2071
5993243         +Vern & Lisa Simonson,    2830 West 15250 South,     Riverton, UT 84065-5061
5938280          Vernon L Hopkinson,    Keith W Meade,    Cohne, Rappaport & Segal,    257 East 200 South, Ste 700,
                  PO Box 11008,    SLC, UT 84147-0008
5993244         +Vernon L. Hopkinson,    Cohne Rappaport & Segal,     257 East 200 South, Suite 700,
                  Salt Lake City, UT 84111-2071
5993245          Wachovia Mortgage FSB,    794 Davis Street,     San Leandro, CA 94577-6922
5993247          Wells Fargo Bank,    PO Box 4233,    Portland, OR 97208
5993246          Wells Fargo Bank,    PO Box 5445,    Portland, OR 97208
5993248          Wells Fargo Bank Nevada,    PO Box 10438,    Des Moines, IA 50306-0438
5993249          Wells Fargo Bank, NA,    PO Box 4233,    Portland, OR 97208-4233
5993251         +Wells Fargo Financial NA,    800 Walnut,    Des Moines, IA 50309-3891
5993252         +William Rawlings,    29 Wanderwood Way,    Sandy, UT 84092-4866
6705559          eCAST Settlement Corporation assignee of HSBC Bank,      Nevada and its Assigns,    POB 35480,
                  Newark NJ 07193-5480

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/Text: bnc@bass-associates.com Mar 16 2019 01:46:25        Household Bank (SB), N.A.,
                 c/o Bass & Associates, P.C.,    3936 E. Ft. Lowell Rd, Suite 200,     Tucson, AZ 85712-1083
5993051         E-mail/Text: e-bankruptcy@americafirst.com Mar 16 2019 01:46:49        America First Credit Union,
                 P.O. Box 9199,    Ogden, UT 84409-0199
6076459        +E-mail/Text: thompsonda@ballardspahr.com Mar 16 2019 01:46:21        American Pension Services,
                 4168 West 12600 South Ste 300,    Riverton, UT 84096-7472
5993062         E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Mar 16 2019 02:03:38        Capital One Services,
                 PO Box 30281,   Salt Lake City, UT 84130-0281
5993096        +E-mail/Text: ben.rasmussen@draper.ut.us Mar 16 2019 01:46:33        Draper City Corporation,
                 1020 E. Pioneer Road,    Draper, UT 84020-4700
5993099        +E-mail/Text: bankruptcy@expressrecovery.com Mar 16 2019 01:46:34        Express Recovery, Inc.,
                 P.O. Box 26415,    Salt Lake City, UT 84126-0415
5993107         E-mail/PDF: gecsedi@recoverycorp.com Mar 16 2019 02:04:43        GE Money Bank,    PO Box 960061,
                 Orlando, FL 32896-0061
5993108        +E-mail/PDF: gecsedi@recoverycorp.com Mar 16 2019 02:02:44        GEMB/Sam’s Club,    PO Box 981400,
                 El Paso, TX 79998-1400
5954699        +E-mail/Text: bnc@bass-associates.com Mar 16 2019 01:46:25        Household Bank (SB), N.A.,
                 Bass & Associates, P.C.,    3936 E. Ft. Lowell Road, Suite #200,     Tucson, AZ 85712-1083
5994949         E-mail/Text: cio.bncmail@irs.gov Mar 16 2019 01:46:28        Internal Revenue Service,
                 PO Box 21126,   Philadephia, PA 19114
5993174        +E-mail/Text: wendy@mountainlandcollections.com Mar 16 2019 01:46:51
                 Mountain Land Collection,    PO Box 1280,    483 W 50 N,    American Fork, UT 84003-2265
5993182        +E-mail/Text: bnc@bass-associates.com Mar 16 2019 01:46:24        Patti H. Bass,
                 3936 E. Ft. Lowell Road,    Suite 200,    Tucson, AZ 85712-1083
5993201        +E-mail/Text: bankruptcynotifications@pacificorp.com Mar 16 2019 01:46:58
                 Rocky Mountain Power,    PO Box 25308,    Salt Lake City, UT 84125-0308
5993207         E-mail/PDF: gecsedi@recoverycorp.com Mar 16 2019 02:04:43        Sam’s Club,    PO Box 530942,
                 Atlanta, GA 30353-0942
5993242        +E-mail/Text: wfmelectronicbankruptcynotifications@verizonwireless.com Mar 16 2019 01:46:22
                 Verizon Wireless,    PO Box 3397,   Bloomington, IL 61702-3397
8255793        +E-mail/Text: bnc@bass-associates.com Mar 16 2019 01:46:25
                 eCAST Settlement Corp,Assignee of HSBC Bank Nevada,      Bass & Associates, P.C.,
                 3936 E. Ft. Lowell Rd, Suite 200,    Tucson, AZ 85712-1083
                                                                                                TOTAL: 16

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr               G. Don Pierce
cr               NorthStar Funding Group, Inc.,    c/o Roy B. Moore P.C. & Associates,
                  428 E. Winchester St. #140,    Murray
5993063          Celeste & Stuart Brower,    310 E 400th N, Apt 1,    RETURNED MAIL--99999
5993064          Chad and Kelly Palmer,   11578 South 3420 West,    REURNED MAIL--99999
5993074          Clint Marchant,   5703 Arbor Rose Dr.,    RETURNED MAIL--99999
5993076          Corey Bingham,   54 W. 1315 S.,    RETURN MAIL--99999
5993078          Corey S & Rachelle D Bruse,    13878 Creek Vista Dr,    RETURN MAIL--99999
5993092          Diane Tanner,   2978 South 650 East, Bountiful,    Returned Mail - 99999
5993093          Doug E. Smith,   13379 S 2480 W,    RETURNED MAIL--99999
          Case 08-20546     Doc 518 Filed 03/17/19 Entered 03/17/19 22:28:16                  Desc Imaged
                                   Certificate of Notice Page 10 of 12


District/off: 1088-2           User: lmg                    Page 4 of 6                    Date Rcvd: Mar 15, 2019
                               Form ID: pdftrfnl            Total Noticed: 174


            ***** BYPASSED RECIPIENTS (continued) *****
5993094          Doug Hines,    3062 Durham Woods Way,     RETURNED MAIL--99999
5993111          GTS Investments, LLC,    aka Tracy Smith),     144 South Main #307,    RETURNED MAIL--99999
5993101          Gary & Carolyn Alder,    1905 W 4700 S,     RETURNED MAIL--99999
5993104          Gary Park,    2680 Desert Dr.,    RETURNED MAIL--99999
5993106          Gaylen & Todd Bruse IRA #8271,     11027 South State Street,     REURNED MAIL--99999
5993114          Holly Avery,    PO Box 682345,    MAIL RETURNED--99999
5993116          Household Finance Beneficial Life,     PO Box 1547,    RETURN MAIL--99999
5993126          JDC Properties,    5796 South 900 East,     RETURNED MAIL--99999
5993136          JPC Funding,    5796 South 900 East,    RETURNED MAIL--99999
5993123          Jake Shafter,    3062 Durham Woods Way,     RETURNED MAIL--99999
5993127          Jeff & Valerie Tebbs,    1604 West 12600 South,     RETURN MAIL--99999
5993128          Jeff Morin,    3 Sembrado,    RETURN MAIL --99999
5993130          Jeremy Clyne,    632 North Main St., Suite 2C,     RETURNED MAIL--99999
5993134          Jonathon Blake Heaton,     729 E. 900 N.,    RETURNED MAIL--99999
5993135          Josh and Christina Graves,     7576 West Rooster Cove,    RETURNED MAIL--99999
5993152          Lance Abplanalp,    3848 W. Sagerim Cove,     RETURN MAIL--99999
5993154          Laurel O. Tanner Trust,     1905 W 4700 S,    RETURNED MAIL--99999
5993157          Logical Solutions,    2197 E. Lambourne Ave.,     RETURNED MAIL--99999
5993161          MarketOne,    2888 Country Road,    RETURN MAIL--99999
5993164          Matthew Cole,    3062 Durham Woods Way,     RETURNED MAIL--99999
5993165          Matthew R. Fromm,    5564 West Emmeline Drive,     RETURN MAIL--99999
5993167          Melissa Lesco,    2082 S. State HY 89-91,     RETURN MAIL -- 99999
5993168          Melissa Tebbs,    P.O. Box 951064,    RETURNED MAIL - 99999
5993169          Meredith McGarey,    8919 South 3020 West,     RETURN MAIL --99999
5993175          Nate Hines,    3062 Durham Woods Way,     RETURNED MAIL--99999
5993179          Olive Tree Investments,     2197 E. Lambourne Ave.,    RETURNED MAIL--99999
5993191          Ray Merkeley,    2561 East 1500 South,     RETURNED MAIL--99999
5993195          Richard M. Tanner Trust,     1905 W 4700 S,    RETURNED MAIL--99999
5993196          Rim Rock Capital,    1247 Moyle Drive,     RETURN MAIL--99999
5993205          Sage & Lindsay Sawyer,     4454 W. 11800 S.,    RETURNED MAIL--99999
5993216          Shaun and Denise Robinson,     144 South Main #307,    RETURNED MAIL--99999
5993218          South Valley Floors, Inc.,     12896 South Pony Express,    Suite 200,    RETURNED MAIL--99999
5993221          Steve Chapton,    2017 Village Oak Lane,     RETURN MAIL--99999
5993222          Stuart Brower,    632 North Main St., Suite 2C,     RETURNED MAIL--99999
5993223          Susann Smith and Mary Hardy,     619 South 170 West,    RETURN MAIL -- 99999
5993231          Tom Roy,    2746 W 15250th S,    RETURN MAIL --99999
5993232          Toni Morris,    805 South Dixie Drive #36,     RETURN MAIL--99999
5993234          Tracy Smith,    144 South Main #307,    RETURNED MAIL--99999
5993235          Travis Kinnersly,    3062 Durham Woods Way,     RETURNED MAIL--99999
5993238          Troy Tebbs,    1253 Meadow Ridge Lane,     Returned Mail 99999
5993241          Vector Funding,    10813 S. Front Parkway,     Suite 300,   RETURNED MAIL--99999
5993250          Wells Fargo Financial,     1240 Office Plaza,    RETURNED MAIL--99999
aty*            +Todd S. Barfuss,    Osborne & Barnhill, P.C.,     11576 South State Street, Bldg. 204,
                  Draper, UT 84020-7116
cr*             +Millennia Investment Corporation,     6795 South 300 West,     Midvale, UT 84047-1054
ptcrd*          +Rachna Eav Grunkemeier,     17325 213th Ave. NE,    Woodinville, WA 98077-7163
ptcrd*          +Rawley L. Nielsen,    1701 Jackson Street #201,     San Francisco, CA 94109-2997
ptcrd*          +Simon Herrmann,    241 Courtney Lane,     Orinda, CA 94563-3630
cr            ##+David P. Johnson,    c/o McIntyre & Golden, LC,     3838 So. West Temple,
                  Salt Lake City, UT 84115-4985
5993046       ##+Adam Butler,    2 Sembrado,    Rancho Santa Margarita, CA 92688-2709
5993047       ##+Adelaide Maudsley,    Chapman and Cutler LLP,     201 South Main Street, Suite 2000,
                  Salt Lake City, UT 84111-2298
5993057        ##Britta R & Kerry Shaun Main,     1868 Hickory Ridge Ct,    Draper, UT 84020-8873
5993058       ##+Bruce A. Harvey Family Trust,     951 West Pfeifferhorn Ct.,     Alpine, UT 84004-1993
5993139       ##+Karen Larsen,    303 Mountain View Lane,     Providence, UT 84332-9210
5993215       ##+Shane Rushton,    3971 Fawn Hill Lane,     Riverton, UT 84065-5537
                                                                                                TOTALS: 51, * 5, ## 7

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.      Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.
         Case 08-20546            Doc 518 Filed 03/17/19 Entered 03/17/19 22:28:16                                Desc Imaged
                                         Certificate of Notice Page 11 of 12


District/off: 1088-2                  User: lmg                          Page 5 of 6                          Date Rcvd: Mar 15, 2019
                                      Form ID: pdftrfnl                  Total Noticed: 174


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 17, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 14, 2019 at the address(es) listed below:
              Adam S. Affleck    on behalf of Plaintiff Patrick A. Stevanus asa@pyglaw.com,
               debbie@princeyeates.com;docket@princeyeates.com;andalin@princeyeates.com
              Adam S. Affleck    on behalf of Creditor Patrick A. Stevanus asa@pyglaw.com,
               debbie@princeyeates.com;docket@princeyeates.com;andalin@princeyeates.com
              Benjamin J. Mann    on behalf of Creditor   U.S. Bank National Association, as trustee, successor
               in interest to Bank of America NA armand@hwmlawfirm.com, meghan@hwmlawfirm.com
              Brian R. Barnhill    on behalf of Defendant Adam Butler brian@oblawpc.com
              Chris L. Schmutz    on behalf of Creditor David Ruff chrisschmutz.pc@gmail.com,
               hillaryschmutz@yahoo.com;r60588@notify.bestcase.com
              Chris L. Schmutz    on behalf of Plaintiff David Ruff chrisschmutz.pc@gmail.com,
               hillaryschmutz@yahoo.com;r60588@notify.bestcase.com
              Craig Carlile     on behalf of Defendant   D.G. Concrete, Inc ccarlile@rqn.com,
               rbartholomew@rqn.com
              David A. Nill    on behalf of Plaintiff Elizabeth R. Loveridge dnill@wklawpc.com,
               rchristensen@wklawpc.com;kmacrae@wklawpc.com
              David R. Williams    on behalf of Trustee Elizabeth R. Loveridge tr dwilliams@wklawpc.com,
               kmacrae@wklawpc.com
              Derek A. Coulter    on behalf of Defendant William Rawlings derek@dac-law.com,
               robert@dac-law.com;ashley@dac-law.com
              Elizabeth R. Loveridge    on behalf of Trustee Elizabeth R. Loveridge tr
               eloveridge@strongandhanni.com, rchristensen@strongandhanni.com
              Elizabeth R. Loveridge tr    on behalf of Trustee Elizabeth R. Loveridge tr
               eloveridge@strongandhanni.com, rchristensen@strongandhanni.com;eloveridge@ecf.axosfs.com
              Elizabeth R. Loveridge tr    eloveridge@strongandhanni.com,
               rchristensen@strongandhanni.com;eloveridge@ecf.axosfs.com
              Elizabeth R. Loveridge tr    on behalf of Accountant Barbara M. Smith
               eloveridge@strongandhanni.com, rchristensen@strongandhanni.com;eloveridge@ecf.axosfs.com
              Elizabeth R. Loveridge tr    on behalf of Plaintiff Elizabeth R. Loveridge eloveridge@wklawpc.com,
               rchristensen@strongandhanni.com;eloveridge@ecf.axosfs.com
              Eric C. Singleton    on behalf of Defendant Nancy Rasmussen admin@singletonlawoffices.com,
               lesli@singletonlawoffices.com;singletonecf@gmail.com;eric@singletonlawoffices.com
              George W. Pratt    on behalf of Plaintiff Mithona Nielsen gpratt@joneswaldo.com
              George W. Pratt    on behalf of Plaintiff Simon Herrmann gpratt@joneswaldo.com
              George W. Pratt    on behalf of Plaintiff Henry Barlow gpratt@joneswaldo.com
              George W. Pratt    on behalf of Plaintiff Rachna Grunkemeier gpratt@joneswaldo.com
              George W. Pratt    on behalf of Plaintiff Rawley L. Nielsen gpratt@joneswaldo.com
              George W. Pratt    on behalf of Petitioning Creditor Rawley L. Nielsen gpratt@joneswaldo.com
              George W. Pratt    on behalf of Petitioning Creditor Simon Herrmann gpratt@joneswaldo.com
              George W. Pratt    on behalf of Petitioning Creditor Rachna Eav Grunkemeier gpratt@joneswaldo.com
              J. David Milliner    on behalf of Plaintiff E. Kathleen Johnson david.milliner@jdmilliner.com,
               cheryl.buhler@jdmilliner.com;britni.beech@jdmilliner.com
              J. David Milliner    on behalf of Creditor Paul H. Burningham david.milliner@jdmilliner.com,
               cheryl.buhler@jdmilliner.com;britni.beech@jdmilliner.com
              J. David Milliner    on behalf of Plaintiff David P. Johnson david.milliner@jdmilliner.com,
               cheryl.buhler@jdmilliner.com;britni.beech@jdmilliner.com
              J. David Milliner    on behalf of Creditor David P. Johnson david.milliner@jdmilliner.com,
               cheryl.buhler@jdmilliner.com;britni.beech@jdmilliner.com
              Jeffrey Weston Shields    on behalf of Creditor Henry Barlow jshields@joneswaldo.com,
               5962725420@filings.docketbird.com;hloveridge@joneswaldo.com
              Jeffrey Weston Shields    on behalf of Creditor Christopher Russell jshields@joneswaldo.com,
               5962725420@filings.docketbird.com;hloveridge@joneswaldo.com
              Jeremy C. Sink    on behalf of Defendant Keldon Moldre jsink@mbt-law.com
              Jerome Romero     on behalf of Creditor Christopher Russell jromero@joneswaldo.com
              Jerome Romero     on behalf of Defendant Henry G Barlow jromero@joneswaldo.com
              Jerome Romero     on behalf of Creditor Henry Barlow jromero@joneswaldo.com
              Jesse A.P. Baker    on behalf of Creditor   Ocwen Loan Servicing, LLC ecfutb@aldridgepite.com,
               jbaker@aldridgepite.com;JPB@ecf.inforuptcy.com
              Joseph W. Loosle    on behalf of Defendant   Farmers New World Life Insurance Company
               jloosle@stoel.com
       Case 08-20546       Doc 518 Filed 03/17/19 Entered 03/17/19 22:28:16                Desc Imaged
                                  Certificate of Notice Page 12 of 12


District/off: 1088-2          User: lmg                    Page 6 of 6                  Date Rcvd: Mar 15, 2019
                              Form ID: pdftrfnl            Total Noticed: 174


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Joseph W. Loosle    on behalf of Defendant    Prematic Service Corporation jloosle@stoel.com
              Joseph W. Loosle    on behalf of Defendant    Farmers Insurance Company of Idaho jloosle@stoel.com
              Justin O. Burton    on behalf of Defendant Jeff Tebbs justin@rulontburton.com, ffej65@gmail.com
              Justin O. Burton    on behalf of Defendant Valerie Tebbs justin@rulontburton.com,
               ffej65@gmail.com
              Laurie A. Cayton tr    on behalf of U.S. Trustee    United States Trustee laurie.cayton@usdoj.gov,
               James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Suzanne.Verhaal@usdoj.gov
              Mark E. Hindley    on behalf of Defendant    Prematic Service Corporation mehindley@stoel.com,
               rnoss@stoel.com;slcdocket@stoel.com
              Mark S. Middlemas    on behalf of Creditor    Wachovia Bank, FSB LundbergECFmail@Lundbergfirm.com,
               ecfmaildistgroup@lundbergfirm.com
              Matt C. Osborne    on behalf of Plaintiff Robyn Park matt@oblawpc.com
              Matt C. Osborne    on behalf of Plaintiff Julie Gomez matt@oblawpc.com
              Matt C. Osborne    on behalf of Plaintiff Mignon Bonino matt@oblawpc.com
              Matt C. Osborne    on behalf of Plaintiff Michelle Nelson matt@oblawpc.com
              Matt C. Osborne    on behalf of Plaintiff Spencer Park matt@oblawpc.com
              Matt C. Osborne    on behalf of Plaintiff Jared Nelson matt@oblawpc.com
              Matt C. Osborne    on behalf of Defendant Russell Park matt@oblawpc.com
              Matt C. Osborne    on behalf of Plaintiff Nicholas Bonino matt@oblawpc.com
              Matt C. Osborne    on behalf of Defendant Spencer Park matt@oblawpc.com
              Matt C. Osborne    on behalf of Plaintiff Jerry Gomez matt@oblawpc.com
              Matthew J. Ball    on behalf of Defendant    BAC Home Loans Servicing , LP fka Countrywide Home
               Loans Servicing, LP mball@parrbrown.com, calendar@parrbrown.com
              Noel S. Hyde    on behalf of Defendant Chad R Palmer nhydelaw@qwestoffice.net
              P. Matthew Cox    on behalf of Plaintiff Damion Rodeback bankruptcy_pmc@scmlaw.com
              P. Matthew Cox    on behalf of Defendant Damion Rodeback bankruptcy_pmc@scmlaw.com
              Patti H. Bass    on behalf of Creditor    Household Bank (SB), N.A. ecf@bass-associates.com
              Paul M. Halliday, Jr.    on behalf of Creditor    The Bank Of New York, as Trustee
               armand@hwmlawfirm.com, meghan@hwmlawfirm.com
              Penrod W. Keith    on behalf of Plaintiff David Ruff pkeith@djplaw.com, khughes@djplaw.com
              Peter W. Guyon    on behalf of Defendant Melissa Tebbs pguyon@yahoo.com
              Robert B. Lochhead    on behalf of Creditor    Utah Mortgage Alliance, Inc. rlochhead@parrbrown.com,
               calendar@parrbrown.com
              United States Trustee    USTPRegion19.SK.ECF@usdoj.gov
              Vernon L. Hopkinson    on behalf of Creditor    Loan One, LLC vhopkinson@strongandhanni.com
              Vernon L. Hopkinson    on behalf of Creditor    Utah Mortgage Alliance, Inc.
               vhopkinson@strongandhanni.com
              Vincent C. Rampton    on behalf of Plaintiff Christopher A. Russell vrampton@joneswaldo.com,
               jmonet@joneswaldo.com
              Vincent C. Rampton    on behalf of Defendant Henry G Barlow vrampton@joneswaldo.com,
               jmonet@joneswaldo.com
              Vincent C. Rampton    on behalf of Plaintiff Henry Barlow vrampton@joneswaldo.com,
               jmonet@joneswaldo.com
                                                                                              TOTAL: 68
